Citation Nr: 1041670	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin condition, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for lumbar spine disc 
disease, status post hemilaminectomies, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The appellant served on active duty from January 3, 1991 to July 
6, 1991.  The appellant also had service with the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico, that, in pertinent part, denied the 
above claims.  The appellant filed a notice of disagreement dated 
in August 2006, and the RO issued a statement of the case dated 
in May 2006.  The appellant filed a substantive appeal in June 
2007.

In April 2008, the testified at hearing before the RO.  A 
transcript of these proceedings has been associated with the 
appellant's claims file. 

After the most recent supplemental statement of the case dated in 
August 2008, translated medical records were submitted to VA.  In 
its September 2010 Brief Presentation, the appellant's 
representative waived initial RO consideration of this evidence.  
This evidence will therefore be considered by the Board in 
reviewing the appellant's claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that additional development is 
necessary prior to further appellate review.  Although further 
delay is regrettable, the Board finds that the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision as to the appellant's claims.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the appellant testified before the RO that he had 
sought treatment with the VA immediately after discharge from 
active duty service in 1991.  He indicated that he sought 
treatment for low back pain and for a skin condition that he 
asserts was triggered by his active service.  Evidence of the 
appellant's treatment at a VA facility has not been associated 
with the appellant's claims file.  The RO should therefore 
contact the appellant and request that he identify the VA 
facility or facilities from which he sought treatment after his 
active service in 1991.  The RO should then attempt to obtain 
these records.  The appellant should also be afforded an 
opportunity to submit additional medical evidence relevant to his 
claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Next, the appellant testified before the RO that during his 
period of active service from January to July 1991, he was moving 
equipment with another member of his platoon when he felt severe 
pain in his lower back.  The appellant testified that he was 
given anti-inflammatory medication and put in "quarters."  He 
indicated, however, that he kept working.  The appellant 
testified that after active duty, he went back to his job as a 
policeman in Puerto Rico and his duties in the National Guard.  
He stated that while he kept working, he always felt discomfort 
in his back after the incident in service.   

In support of his claim, the appellant submitted statements of 
four fellow servicemen.  These statements indicate that the 
appellant experienced pain while moving a box of equipment during 
his active service.  The appellant was noted to have experienced 
heavy lower back pain at the time.  The appellant went to sick 
call the next day and was given medication for the pain.  He was 
noted to have been placed on light duty for a few days.  

Here, the Board notes that the appellant has been diagnosed with 
degenerative changes in the lumbar spine and herniated 
intervertebral disc.  The appellant was also noted to have 
injured his low back on at least two occasions in 2004 and 2005 
that required surgery.  

With regard, to the appellant's skin claim, the appellant 
testified before the RO that, after his active duty service, the 
appellant went to a VA hospital with complaints of rashes.  The 
appellant stated that these were like lacerations on the head.  
He indicated that he continues to have these rashes and that he 
treats them with medications.  The appellant testified that his 
physicians diagnosed the condition as psoriasis.  The appellant 
reported that he has this condition on the head, eyebrows, ears, 
and forehead, and elbows.  The appellant stated that he did not 
have this condition in service, but that the conditions and 
materials that he was exposed to in service caused his skin 
condition.  

In this regard, the Board notes that the appellant, in a March 
1974 service treatment note, was indicated to have URI with rash.  
In June 1991, the appellant reported that he had a rash on his 
elbow and feet.  On the corresponding service Medical History and 
Medical Examination, however, the appellant was indicated to be 
normal in all respects.  In August 1995, the appellant was 
indicated to have psoriasis.

Based on the foregoing, the Board finds that the appellant should 
be afforded a VA examination in connection with his claims.  In 
this regard, the Board notes that, in determining whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that the appellant had service with the 
National Guard dating from 1973.  The appellant's service 
personnel records from his National Guard service have not been 
associated with his claims file.  As these records may be 
relevant to his claims, the RO should request the appellant's 
service personnel records from the National Guard and identify 
all periods of active duty for training (ACDUTRA) or inactive 
duty training (INACDUTRA).

In this regard, the Board notes that the law provides that a 
Veteran may be granted service connection for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304.  
The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and "any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
The term INACDUTRA is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 32 
[U. S. Code] or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the 
appellant's service personnel records from 
his National Guard service and verify all 
periods and dates of the appellant's 
active duty, ACDUTRA and INACDUTRA.  

2.  The RO/AMC should take appropriate steps 
to contact the appellant and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the appellant's claims file, 
that have treated him since his period of 
active service for his claimed disabilities.  
Specifically, the RO should contact the 
appellant and request that he identify the VA 
facility or facilities from which he sought 
treatment after his active service in 1991.  
The RO should then attempt to obtain these 
records.  The appellant should also be 
afforded an opportunity to submit additional 
medical evidence relevant to his claims that 
may not be associated with the claims file.  

The RO should obtain any necessary 
authorizations from the appellant.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, and 
the appellant should be informed in writing.  
The appellant may submit medical records 
directly to VA.  

3.  The AMC/RO should arrange for an 
appropriate VA examination for the purpose 
of determining whether the appellant has a 
low back disability or a skin condition 
that are related to the appellant's active 
military service.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an opinion 
as to: 

(a)  Does the appellant have a low back 
disability or a skin disorder?  If so, 
state the diagnosis or diagnoses. 

(b)  If the examiner finds that the 
appellant has a diagnosed low back 
disability or a skin disorder, did such 
disorders have their onset during active 
duty, within one year of active duty, or 
are these conditions otherwise related to 
the appellant's active  military service?  
In this regard, the examiner is asked to 
comment on the appellant's service and 
post-service medical treatment records.  

(c)  If no diagnosis is offered, the 
examiner is requested to comment on (i) 
whether there are nevertheless objective 
indications of a chronic disability 
(lasting six months or more), (ii) when 
such objective indications of a chronic 
disability became manifest, and (iii) 
whether such objective indications of a 
chronic disability cannot be attributed 
to any known clinical diagnosis by 
history, physical examination, and 
laboratory tests.  If no chronic 
disorder is present, regardless of 
etiology, the examiner should so 
state.

In offering any opinion, the examiner must 
consider the appellant's lay statements 
regarding the incurrence of his claimed 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the appellant's 
service connection claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, the 
appellant and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the appellant is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate 
by attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


